       5:21-cv-00251-TLW         Date Filed 01/27/21      Entry Number 1       Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    ORANGEBURG DIVISION


 GEORGE R. DEAN, individually and                )   Case No.          5:21-251-TLW
 as the sole shareholder of George’s             )
 Enterprises, Inc. and GEORGE’S                  )
 ENTERPRISES, INC.,                              )
                                                 )
                            Plaintiffs,          )           NOTICE OF REMOVAL
                                                 )
 vs.                                             )
                                                 )
 STATE FARM FIRE AND CASUALTY                    )
 COMPANY,                                        )
                    Defendant.                   )


TO:    THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH
       CAROLINA, ORANGEBURG DIVISION:

       The Defendant State Farm Fire & Casualty Company ("State Farm"), files this Notice of

Removal of this action from the Court of Common Pleas, Orangeburg County, State of South

Carolina, to the United States District Court for the District of South Carolina, Orangeburg

Division. Pursuant to 28 U.S.C. § 1446(a), the state court papers with which State Farm has been

served are attached as Exhibit 1.

                          STATEMENT OF GROUNDS FOR REMOVAL

       1.      Plaintiffs George R. Dean, individually and as the sole shareholder of George’s

Enterprises, Inc., and George’s Enterprises Inc. (“Plaintiffs”) filed suit against State Farm in the

Court of Common Pleas, Orangeburg County, State of South Carolina. (See Compl., Ex. 1.) The

suit arises from Plaintiffs’ claims of alleged breach of contract and bad faith refusal to pay

insurance claims.


                                                 1
       5:21-cv-00251-TLW         Date Filed 01/27/21         Entry Number 1     Page 2 of 4




       2.      This Court has diversity jurisdiction over the action pursuant to 28 U.S.C. §

1332(a)(1) and 28 U.S.C. § 1441 because, as explained herein, the amount in controversy exceeds

$75,000.00, exclusive of interest and costs, and there is complete diversity of citizenship between

the Plaintiffs and State Farm.

                                           Amount in Controversy

       3.      A removing party must show within a reasonable probability that the amount in

controversy has been satisfied. Meadows v. Nationwide Mut. Ins. Co., No. 1:14-CV-04531-JMC,

2015 WL 3490062, at *2 (D.S.C. June 3, 2015) (citing Phillips v. Whirlpool Corp., 351 F. Supp.

2d 458, 462 (D.S.C. 2005)).

       4.      Plaintiffs allege over $100,000.00 in “loss of business income and other extra

expenses” in their Complaint, sufficiently over the requisite amount in controversy required for

diversity jurisdiction. (Compl. ¶ 15.)


       5.      Additionally, Plaintiffs allege they are entitled to punitive damages. (Id. ¶ Prayer

for Relief.) A plaintiff’s “claim for punitive damages alone makes it virtually impossible to say

that the claim is for less than the jurisdictional amount.” Woodward v. Newcourt Commercial Fin.

Corp., 60 F. Supp. 2d 530, 532 (D.S.C. 1999). See S.C. Code Ann. § 15-32-530 (setting

$500,000.00 as the lowest potential cap on punitive damages).

                                         Diversity of Citizenship
       6.      Upon information and belief, at the time of the commencement of this action

Plaintiff George Dean was and still is a citizen of South Carolina and Plaintiff George’s Enterprises

Inc. was and still is a domestic corporation formed under the laws of the State of South Carolina.

(Compl. ¶ 1, 2.)


                                                    2
       5:21-cv-00251-TLW          Date Filed 01/27/21        Entry Number 1        Page 3 of 4




        7.      State Farm is a company organized and existing under the laws of the State of

Illinois, with its principal place of business in Illinois and accordingly, is not a citizen of the State

of South Carolina pursuant to 28 U.S.C. § 1332(c)(1).

                                  TIMELINESS OF REMOVAL
        8.      State Farm, through the South Carolina Department of Insurance, was served with

the Summons and Complaint on December 29, 2020.

        9.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely filed within thirty

(30) days of the service of the Complaint on State Farm.

                                               NOTICE
        10.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon Plaintiffs’ counsel, and a copy is being filed with the Clerk of the Orangeburg County Court

of Common Pleas for Case No. 2020-CP-38-01285.

                                           CONCLUSION
        WHEREFORE, pursuant to 28 U.S.C. §§1332, 1441, and 1446, this action should proceed

in the United States District Court for the District of South Carolina, Orangeburg Division, as an

action properly removed thereto.

                                           [signature page follows]




                                                   3
      5:21-cv-00251-TLW      Date Filed 01/27/21   Entry Number 1    Page 4 of 4




                              NELSON MULLINS RILEY & SCARBOROUGH LLP


                              By: s/SYDNEY A. HAMER
                                 Sydney A. Hamer
                                 Federal Bar No. 13369
                                 E-Mail: sydney.hamer@nelsonmullins.com
                                 Robert W. Whelan
                                 Federal Bar No. 09242
                                 E-Mail: robert.whelan@nelsonmullins.com
                                 151 Meeting Street / Sixth Floor
                                 Post Office Box 1806 (29402-1806)
                                 Charleston, SC 29401-2239
                                 (843) 853-5200

                                 Counsel for State Farm Fire and Casualty Company


Charleston, South Carolina
January 27, 2021




                                          4
